Order entered on January 13, 1960, sustaining respondent’s determination that the apartment in issue was not decontrolled under the owner-occupancy provision of the rent law, and dismissing the petition, unanimously affirmed, on the law and on the facts, without costs. There was substantial evidence to support the determination by the Administrator that there was no bona fide occupancy of the premises by the petitioner herein. In view of that finding it is unnecessary to reach any of the other questions presented. Concur — Rabin, J. P., Yalente, McNally, Stevens and Steuer, JJ.